 



Exhibit 10.19
January 30, 2008
John Romney
1123 Budapest
33 Herman Otto u. III — V
Hungary
Re:      Confirmation of Terms of Resignation
Dear John:
This letter will confirm our recent discussions concerning your resignation from
Euronet Worldwide, Inc. We agreed on the following terms, which in most respects
implement the provisions of Section 7(b) of your Employment Agreement dated
May 8, 2003.

  n   Effective Date: January 31, 2008     n   Payment of Base Salary and bonus:
we will pay you 24 months of your base salary (a total of $380,000), and bonus
(in the aggregate of $77,000), net of any required tax withholding, as follows:

  o   Until such time as a trading window is open and/or the first date you are
otherwise free to trade in stock of Euronet (which will at the latest be May 10,
2008), we will continue to pay your base salary in accordance with our standard
payroll practices.     o   As of the first date you are free to trade in Euronet
stock after the date of this letter (but again not later than May 10, 2008), we
will pay you a lump sum equal to any outstanding amount of base salary remaining
outstanding and the full amount of the bonus provided above. That amount will be
paid, at Euronet’s option, (i) in cash, (ii) by accelerating your existing
equity awards that will not vest during the 24 months Severance Period as
provided under your Employment Agreement and described below, or (iii) by grant
of new immediately vested equity awards, provided that if Euronet elects to make
this payment in equity awards as provided (ii) or (iii), the value of such
awards (as measured on the day the lump sum is paid) will be equal to 105% of
the amount outstanding.

  n   Equity Awards: as provided in your Employment Agreement, all outstanding
equity awards will continue to vest until January 31, 2010. Exercise of those
awards will be governed by the plan under which they were granted, which in most
cases will mean that you will have up to 60 days following January 31, 2010 to
exercise those options.     n   Housing Allowance: we will pay your monthly
housing allowance of $1,500 for up to three months following you termination,
that is, through the month of April, 2008.     n   Repatriation expenses: we
will pay the actual cost of repatriation of you and your family back to the US,
provided you move back by September 30, 2008. This will include economy class
tickets for you and your family and the cost of moving furniture and personal
effects back to the US, in the latter case within a limit of $25,000.     n  
COBRA: we will pay your COBRA insurance premiums for 6 months from January 31,
2008, that is, through July 2008.

Except as expressly provided in this letter, all terms and conditions of your
Employment Agreement, and in particular the terms of Section 6 relating to
certain restrictive covenants, will remain in full force and effect.
Please confirm your agreement to these terms by signing and returning to me a
copy of this letter.
We appreciate the efforts you have made on behalf of Euronet over the years, and
wish you the best for your future endeavors.

     
Very truly yours,
   
 
   
/s/ Kevin Caponecchi
   
 
Kevin Caponecchi
   
 
   
Acknowledged
   
 
   
/s/ John Romney
   
 
John Romney
   

 